Citation Nr: 1112083	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  05-38 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable disability evaluation for the Veteran's hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from August 1969 to July 1971.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Nashville, Tennessee, Regional Office (RO) which, in pertinent part, established service connection for hypertension; assigned a noncompensable evaluation for that disability; effectuated the award as of October 13, 2003; and denied service connection for hearing loss disability and tinnitus.  In December 2008, the Board denied service connection for both hearing loss disability and tinnitus and remanded the issue of an initial compensable evaluation for the Veteran's hypertension to the RO for additional action.  

The Board observes that the Veteran has appealed from the initial evaluation assigned for his service-connected hypertension.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) addressed a similar appeal and directed that it was specifically not a claim for an increased disability evaluation.  However, the Court did not provided a specific name for the issue in lieu of "increased disability evaluation."  In the absence of such direction, the Board has framed the issue as entitlement to an initial compensable evaluation for the Veteran's hypertension.  The Veteran is not prejudiced by such action.  The Board has not dismissed any issue and the law and regulations governing the evaluation of disabilities are the same regardless of how the issue is styled.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

VA clinical documentation dated between September 2005 and April 2009 conveys that the Veteran's service-connected hypertension was repeatedly found to be not controlled despite multiple prescribed anti-hypertensive medications.  A November 2008 VA treatment record relates that treating VA medical personnel reported "[blood pressure] readings: suboptimal; most running low 160's systolic."  

Following the issuance of the supplemental statement of the case (SSOC) in November 2009, the Veteran submitted a statement in which he replied that evidence in support of his appeal could be obtained from the Murfreesboro VA facility.  The SSOC informed him that VA records had been obtained through April 21, 2009.  Although the Board sincerely regrets the additional delay occasioned by this remand, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.  Clinical documentation dated after April 21, 2009, is not of record.  The VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran was last afforded a VA examination for compensation purposes which addressed his hypertension in February 2005.  The VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board finds that an additional VA evaluation would be helpful in resolving the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his hypertension after April 21, 2009, including the names and addresses of all health care providers.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims files.  If the identified medical records are not ultimately obtained, the RO should notify the Veteran pursuant to 38 C.F.R. § 3.159(e).  

2.  Associate with the claims folders any relevant VA medical treatment records dating from April 21, 2009.  If no additional records exist, such a fact should be noted in the claims folders.  

3.  Then schedule the Veteran for a VA examination for compensation purposes which is sufficiently broad to accurately determine the current nature and severity of his hypertension.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should specifically state whether the Veteran's hypertension is manifested by diastolic pressure of predominantly 100 or more or systolic pressure of predominantly 160 or more and/or requires continuous medication for control.  The examiner should also comment on the impact of the Veteran's hypertension upon his employability.  A complete rationale for any opinion advanced should be provided.  

Send the claims folders to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

4.  Then readjudicate the Veteran's entitlement to an initial compensable evaluation for his hypertension.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be issued a supplemental statement of the case which addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board.  

The Veteran is free to submit additional evidence and argument while the case is in remand status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by the VA.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, the VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

